DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kogura [US 20160097126] in view of Kontani2 [US 20040025786] and Hashimoto [US 20180076017].
Claim 1: Kogura teaches a method of manufacturing a semiconductor device [0002], the method comprising a) supplying a source gas to substrates through a first nozzle provided with opening portions of the first nozzle and vertically disposed along a stacking direction of the substrates in a process chamber where the substrates are stacked and accommodated [Fig. 1-2; 0025-0026; 0227; 0029]; 
b) supplying a reactive gas to the substrates through a second nozzle provided with openings portions of the second nozzle and vertically disposed along the stacking direction of the substrates in the process chamber [Fig. 1-2; 0025-0026; 0227; 0029] while adjusting a partial pressure balance of the reactive gas in the stacking direction of the substrates to a desired state [0113];
wherein b) comprises: supplying an inert gas through the first nozzle simultaneously with the reactive gas through the second nozzle [Fig. 4; 0133]. 
However, the prior art does not appear to teach wherein an opening area of each of the opening portions of the first nozzle is constant throughout the first nozzle, and an opening area of each of the opening portions of the second nozzle increases along a direction from an upstream side to a downstream side of the second nozzle.  Kontani2 is provided.
Kontani2 teaches supplying a supply gas to a buffer chamber (17) [0145-0146], wherein the buffer chamber holes (openings of the first nozzle) have the same opening areas of the buffer chamber having same thickness (constant through the first nozzle) [0158], whereas the opening areas of the reaction gas buffer chamber (openings of the second nozzle) are increased from the upstream side towards the downstream side from the lower portion to upper portion (increases along direction from upstream to downstream of second nozzle) [0159]. It would have been obvious to one of ordinary skill in the art to provide the openings of the first nozzle constant and the openings of the second nozzle increases in size from upstream to downstream as taught by Kontani2, since Kontain2 teaches this embodiment is capable of better controlling gas flow velocity and reduce non-uniformity from elongated gas nozzles in vertical CVD reactor processes [0023-0024]. However, the prior art does not appear to teach adjusting partial pressure balance of reactive gas by adjusting a flow rate of the first inert gas and second inert gas. Hashimoto is provided.
Hashimoto teaches adjusting partial pressure balance [0058] by adjusting a flow rate of the first inert gas and second inert gas [0058; abstract]. It would have been obvious to one of ordinary skill in the art to adjust partial pressure by adjusting flow rate of the first and second inert gases as suggested by Hashimoto so as to better control the flow patterns of the process gases in the reaction chamber [0058]. 
Claim 2: Kogura teaches the inert gas is simultaneously supplied with the reactive gas through the second nozzle in b) while adjusting a flow rate of the inert gas according to the desired state [Fig. 4, 0140, 0102].
Claim 3: Kogura teaches the flow rate of the reactive gas is adjusted in b) according to the desired state [0112-0113].  
Claim 4: Kogura teaches in b) the inert gas is supplied through the first nozzle, and the reactive gas and another inert gas is supplied through the second nozzle [Fig. 4; 0082-0083; 0133], and a flow rate of the inert gas supplied through the second nozzle is adjusted according to the desired state [Fig. 4, 0082-0083; 0102, 0112-0113, 0133, 0140]. 
Claim 5: Kogura teaches the inert gas is supplied through the first nozzle, the reactive gas is supplied through the second nozzle, and a flow rate of the inert gas supplied through the first nozzle is adjusted according to desired state [Fig. 4, 0082-0083; 0102, 0112-0113, 0133, 0140]. 
Claim 6: Kogura teaches the inert gas is simultaneously supplied through the first nozzle in b) while the reactive gas is supplied through the second nozzle, and a flow rate of the inert gas supplied through the first nozzle and flow rate of the second inert gas supplied through the second nozzle are adjusted in b) respectively, according to the desired state [Fig. 4, 0082-0083; 0102, 0112-0113, 0133, 0140]. 
Claim 7: Kogura teaches in b) the inert gas is supplied through the first nozzle, the reactive gas is supplied through the second nozzle, and a flow rate of the reactive gas is adjusted according to the desired state [Fig. 4, 0113]. 
Claim 8: Kogura teaches b) the inert gas is supplied through the first nozzle, the reactive gas and another inert gas is supplied through the second nozzle, and a flow rate of the inert gas supplied through the first nozzle [Fig. 4], a flow rate of the inert gas supplied through the second nozzle and flow rate of the reactive gas are adjusted according to the desired state [0102; 0113]. 
Claim 15: Kogura teaches b) further comprising: adjusting a flow rate of the reactive gas supplied through the second nozzle according to the desired state the partial pressure balance of the reactive gas [Fig. 4, 0113; 0116]. 
Claim 16: Kontani2 teaches wherein an opening area of each of the opening portions of the first nozzle is constant throughout the first nozzle and opening area of each of the opening portions of the second nozzle increases along a direction from an upstream side to a downstream side of the second nozzle [0158-0159]. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 15-16 have been considered but are moot because the new ground of rejection which does not rely on the reference Hashimoto applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Claims 1-8, 15-16 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDY C LOUIE whose telephone number is (571)270-5353.  The examiner can normally be reached on Monday to Friday 1:00PM to 4:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on (571)272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANDY C LOUIE/Primary Examiner, Art Unit 1715